Citation Nr: 1707179	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-23 948A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a service-connection claim for excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a service-connection claim for a thyroid disability (characterized as "decreased thyroid stimulating hormone").  

3.  Entitlement to service-connection claim for a disability manifested by excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, bouts of depression, emotional distress, forgetfulness, and lack of concentration, to include as due to an undiagnosed illness (also claimed as Gulf War Syndrome).

4.  Entitlement to service connection for thyroid disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980, November 1990 to July 1991, and August 2010 to December 2011, with additional service in the Army National Guard to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction since transferred to the Montgomery, Alabama RO.

Consistent with the Veteran's report of symptoms and the Veteran's representative's request in a February 2017 Informal Hearing Presentation, the Board has considered the Veteran's claim for service connection for Gulf War Syndrome as part of his reopened claim for a disability manifested by excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, bouts of depression, emotional distress, forgetfulness, and lack of concentration, to include as due to an undiagnosed illness, as noted on the title page and discussed below in greater detail.
In addition, consistent with the RO's prior final denial with respect to the claim, the Board has considered the Veteran's application to reopen the claimed thyroid disability separately from his claimed disability manifested by excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, bouts of depression, emotional distress, forgetfulness, and lack of concentration, to include as due to an undiagnosed illness, as noted on the title page.

The issues of entitlement to service connection for (1) a disability manifested by excessive excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, bouts of depression, emotional distress, forgetfulness, and lack of concentration, to include as due to an undiagnosed illness, to include as due to undiagnosed illness (also claimed as Gulf War Syndrome), (2) a thyroid disability, to include as due to an undiagnosed illness, and (3) sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed December 2000 rating decision, the RO denied reopening service-connection claims for (1) a thyroid disability (characterized as "decreased thyroid stimulating hormone") and (2) excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness.

2.  The evidence received since the December 2000 rating decision relates to an unestablished fact necessary to substantiate the service-connection claims for (1) a thyroid disability (characterized as "decreased thyroid stimulating hormone") and (2) excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness.




CONCLUSIONS OF LAW

1. The December 2000 rating decision denying reopening the service-connection claim for excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The December 2000 rating decision denying reopening the service-connection claim for a thyroid disability (characterized as "decreased thyroid stimulating hormone") is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  As new and material evidence has been received, the service-connection claim for excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  As new and material evidence has been received, the service-connection claim for a thyroid disability (characterized as "decreased thyroid stimulating hormone") is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) defined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the favorable disposition of the Veteran's requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.



II.  Request to Reopen

The Veteran is seeking to reopen the previously denied service-connection claims for (1) a thyroid disability (characterized as "decreased thyroid stimulating hormone") and (2) excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With respect to the claimed disabilities, the Board notes that service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

 A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).


Excessive Weight Gain, Fatigue, Aching Joints, Lumps/Skin Lesions, Stomach Problems, Diarrhea, Stress, Forgetfulness, Lack of Concentration, and Bouts of Depression, to Include as Due to Undiagnosed Illness

The RO initially denied the Veteran's service-connection claim for excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness, in a March 2000 rating decision.  In that decision the RO determined that the evidence did not show treatment for an undiagnosed illness or otherwise show a chronic disability subject to service connection.  

The evidence of record at the time of the March 2000 rating decision included the Veteran's National Guard and active duty service treatment records from 1980 through 1991, and a VA general medical examination from 1993, at which time the Veteran was assessed with arthralgia of the neck and digits.  In addition, in various statements, the Veteran related the claimed disabilities to his service in the Persian Gulf.

Following the March 2000 decision, in April 2000, the Veteran submitted additional evidence, including medical records from Dr. G. dated in the 1990s.

In a December 2000 rating decision, the RO reconsidered the service-connection claims based upon the receipt of newly submitted evidence. The RO determined that, because the evidence submitted within a year of the rating decision was not new and material, it was not considered to have been filed in connection with the claim which was pending at the time.  See 38 C.F.R. § 3.156(b).  Accordingly, the RO denied reopening the claims.  

Although the Veteran submitted a notice of disagreement with respect to the December 2000 RO decision, he did not file a timely VA Form 9, Appeal to the Board, in response to the RO's February 2003 statement of the case.  The December 2000 decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In June 2009, the Veteran requested that VA reopen the previously denied service-connection claim.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108. 

In this case, the newly received evidence includes additional service treatment records from a subsequent period of active duty service, which reflect that the Veteran served again in the Persian Gulf from 2010 to 2011.  

Records from this period of service reflect that the Veteran continued to complain of symptoms such as weight gain, fatigue, memory loss, anxiety, joint pain and stiffness, and muscle weakness, as noted in an August 2011 treatment report.

Additional post-service VA treatment records reflect various musculoskeletal complaints and fatigue.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the December 2000 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record.  While some of the Veteran's complaints and symptoms are similar to those described in treatment records of record at the time of the December 2000 rating decision, the newly received evidence discusses chronic complaints of various symptoms that could be part of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Moreover, when combined with records indicating that the Veteran served an additional period of active duty service in Southwest Asia, this evidence is suggestive of a possible relationship between a potential qualifying chronic disability and service and thus raises a reasonable possibility of substantiating the claims.
Under these circumstances, the Board concludes that the criteria for reopening the service-connection claim are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.


Thyroid Disability

The RO also denied the service-connection claim for a thyroid condition (characterized as "decreased thyroid stimulating hormone") in the March 2000 rating decision. With regard to the claimed thyroid disability, the RO noted that the VA examination reflected subclinical hypothyroidism, but the disability had not occurred in or was caused by service, nor was there any evidence that the condition had caused a disability that could be evaluated under the law.

The evidence of record at the time of the March 2000 rating decision included the Veteran's National Guard and active duty service treatment records from 1980 through 1991, private treatment records including test for thyroid functioning, and a VA general medical examination from 1993, at which time the Veteran was assessed with subclinical hypothyroidism.  In addition, in various statements the Veteran related the claimed thyroid disability to his service in the Persian Gulf.

Following the March 2000 decision, in April 2000, the Veteran submitted additional evidence, including medical records from Dr. G. dated in the 1990s.

In a December 2000 rating decision, the RO reconsidered the service-connection claims based upon the receipt of newly submitted evidence. The RO determined that, because the evidence submitted within a year of the rating decision was not new and material, it was not considered to have been filed in connection with the claim which was pending at the time.  See 38 C.F.R. § 3.156(b).  Accordingly, the RO denied reopening the claims.  

Again, while the Veteran submitted a notice of disagreement with respect to the December 2000 RO decision, he did not file a timely VA Form 9.  The December 2000 decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In June 2009, the Veteran requested that VA reopen the previously denied service-connection claim.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108. 

In this case, the newly received evidence includes additional service treatment records from a subsequent period of active duty service, which reflect that the Veteran served again in the Persian Gulf from 2010 to 2011.  

VA treatment records following this additional period of active duty service note treatment for an unspecified thyroid disorder.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the December 2000 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record. While indication of abnormal thyroid testing results and thyroid dysfunction was of record at the time of the prior final denial, the newly received evidence reflects chronic thyroid disorder that it not attributed to a known disorder.  Moreover, when combined with records indicating that the Veteran served an additional period of active duty service in Southwest Asia, this evidence is suggestive of a possible relationship between a potential qualifying chronic disability and service and thus raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the service-connection claim are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.



ORDER

The service-connection claim for excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, lack of concentration, and bouts of depression, to include as due to an undiagnosed illness is reopened; to this extent only, the appeal is granted.

The service-connection claim for a thyroid disability (characterized as "decreased thyroid stimulating hormone") is reopened; to this extent only, the appeal is granted.


REMAND

The Board is reopening the Veteran's service-connection claims, now recharacterized as (1) a disability manifested by excessive weight gain, fatigue, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, bouts of depression, emotional distress, forgetfulness, and lack of concentration, to include as due to an undiagnosed illness (also claimed as Gulf War Syndrome) and (2) a thyroid disability; unfortunately, however, remand is required before proceeding to adjudicate the merits of the claims. Similarly, with regard to the service-connection claim for sleep apnea, as further explained below, remand is also required.  The Board sincerely regrets the additional delay, however, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

Gulf War Syndrome and Thyroid Disability

The Veteran contends that he is entitled to service connection for a Gulf War Syndrome, claimed as various complaints including fatigue, excessive weight gain, aching joints, lumps/skin lesions, stomach problems, diarrhea, stress, forgetfulness, bouts of depression, emotional distress, and lack of concentration, as well as for a thyroid disability, as he believes that these symptoms are related to his service in the Persian Gulf.

As noted above, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

 A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, muscle pain, joint pain, neuropsychological signs or symptoms, gastrointestinal signs or symptoms and abnormal weight loss.  See 38 C.F.R. § 3.317(b). 

The Veteran's post-service treatment records reflect a variety of complaints including joint pain, fatigue, insomnia, thyroid dysfunction, and abdominal pain. At times, these complaints appear to be related to a known diagnosis, such as degenerative disc disease and PTSD. However, the evidence of record is inadequate to determine whether these symptoms are due to undiagnosed illness or are part of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, and potentially subject to service connection under the provisions pertaining to Persian Gulf veterans discussed above.

Furthermore, the Veteran's service treatment records document complaints of fatigue and musculoskeletal pain. 

Given the foregoing, the Board finds that medical opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Sleep Apnea

With respect to the claim for service connection for sleep apnea, the Veteran's VA treatment records reflect assessment of sleep apnea in 2007 between the Veteran's periods of active service.  

In August 2011, while on active duty, the Veteran complained of poor sleep and anxiety in service. At that time, he indicated that he was treated with Zoloft, which did not improve sleep.  Additionally, he was prescribed a CPAP machine the previous year and used it for 6 months with no improvement.  He was assessed with insomnia and was noted to have a history of sleep disturbance with poor response to current medication.

Subsequent VA treatment records reflect that the Veteran has been assessed with anxiety disorder/PTSD and insomnia with poor sleep and sleep apnea with CPAP use.

This evidence raises the question of whether the Veteran's sleep apnea is secondary to his service-connected PTSD or was aggravated during a subsequent period of active duty service.  The Board, therefore, must consider these theories of entitlement as part of the appeal. See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and are part of the same claim).
However, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed sleep apnea, and the medical evidence is insufficient to decide the claim.  For the foregoing reasons, the Board believes that a medical examination with opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the service-connection claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.

All Claims

Finally, while these matters are on remand, the AOJ should obtain all outstanding records of treatment from the Veteran's National Guard service.  In this regard, the Board observes that active duty service treatment records from September 1976 to September 1980, November 1990 to July 1991, and August 2010 to December 2011 are of record, as are treatment records covering the period from 1980 to 1990.  However, no additional records are in the file.  Efforts to obtain these records should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. All service personnel and treatment records from the Veteran's National Guard service should be obtained and associated with the claims file, to particularly include National Guard treatment records beginning in 1991. All efforts in this regard should be documented in the claims file.

2.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regard to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed sleep apnea. The entire claims file must be made available to the designated examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea:

(1) had its onset in service or is otherwise medically related to any period of active service; or

(2) clearly and unmistakably existed prior to active service in 2010, or a prior period of service.  If the examiner determines that sleep apnea preexisted service, he or she should state whether there was an increase in the disability during service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology; or

(3) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include posttraumatic stress disorder. 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner. The examiner must review the claims file in conjunction with the examination. All tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to state whether the Veteran's complaints of fatigue, abdominal pain, joint pain, bouts of depression, etc. and/or thyroid dysfunction are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state. The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of fatigue and joint pain therein. 

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

6. The AOJ should undertake any additional development it deems warranted.

7. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


